Citation Nr: 0823984	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred from June 29, 2004 to July 1, 2004, 
at Southern Maine Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Medical and Regional Office Center in Togus, Maine.  

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge in July 2005.  He failed to 
report.  


REMAND

The veteran has requested reimbursement for medical expenses 
incurred at a private facility from June 29, 2004 to July 1, 
2004.  His file reflects that he has been rated permanently 
and totally disabled due to service connected disorders since 
August 1999.  Between August 1998 and August 1999 he was 
receiving a total disability evaluation based on individual 
unemployability due to service connected disorders. His 
service-connected disabilities include post-traumatic stress 
disorder, erythema multiform, numerous amputations of the 
fingers and toes as a result of the erythema multiform, and 
residuals of malaria.  

VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof for an adjudicated service-connected disability, for 
a non-service-connected disability associated with and held 
to be aggravating a service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; and (3) VA or 
other Federal medical facilities were not feasibly available, 
and an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See 38 U.S.C.A. 
§ 1728 (West 2002); 38 C.F.R. § 17.120 (2007).  All three of 
these statutory requirements must be met before payment may 
be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).  

Claims for payment of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended.  An emergency shall be deemed to have ended 
at the point when a VA physician has determined that, based 
on sound medical judgment, a veteran who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VA medical center for continuation of treatment 
for the disability.  38 C.F.R. § 17.121 (2007).  

In the December 2004 statement of the case issued in 
conjunction with this appeal, the VA Medical Center cited to 
38 C.F.R. § 17.80 (now codified at 38 C.F.R. § 17.120), and 
concluded that the veteran's claim must be denied because he 
discharged himself from the private facility against medical 
advice.  However, the VA Medical Center did not cite to the 
governing statute and regulation discussed above, and the 
Center failed to explain how the veteran's discharging 
himself against medical advice fell within the requirements 
set forth in those provisions.  

Additionally, if the veteran does not meet the criteria for 
reimbursement set out in 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120, the claim must then be considered under the Veterans 
Millennium Health Care and Benefits Act, Public Law No. 106-
177 which became effective as of May 29, 2000.  Pursuant to 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 (2007), to 
be eligible for reimbursement the veteran has to satisfy all 
of the following conditions:  

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public; 

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).  There is no indication, however, 
that the veteran's claim was considered under these 
provisions.  Therefore, the Board finds that a remand is 
necessary.  

In light of the foregoing, this matter is REMANDED for the 
following action:  

1.	The VA Medical Center should issue a 
corrective VCAA letter which complies 
with the requirements of 38 C.F.R. 
§ 3.159(b) and provides a discussion of 
the evidence required to show 
entitlement to the benefit sought under 
both 38 U.S.C.A. § 1728 and 38 U.S.C.A. 
§ 1725.  

2.	The VA Medical Center should then 
readjudicate the veteran's appeal, in 
light of all pertinent evidence and 
legal authority to specifically include 
38 U.S.C.A. § 1728 and 38 C.F.R. 
§17.120, as well as 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished with a supplemental 
statement of the case, which includes 
citation to all pertinent legal 
authority.  In the supplemental 
statement of the case, the VA Medical 
Center should specifically discuss why 
the veteran's decision to discharge 
himself against medical advice is 
relevant to the determining whether 
reimbursement for the treatment 
provided may be authorized.  A 
reasonable period of time should be 
allowed for response to the 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

